 1   WO
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Thayer Crane Lindauer,                            No. CV-18-02160-PHX-SMB
11                  Plaintiff,                         ORDER
12   v.
13   Del E Webb Hospital, et al.,
14                  Defendants.
15
16          Five motions are at issue in this order: (1) Plaintiff’s Motion for a Preliminary

17   Injunction (Doc. 9); (2) Defendant Robbins’s Motion to Dismiss for Lack of Jurisdiction

18   (Doc. 17); (3) Defendant Robbins’s Motion for Judicial Notice Re: Exhibits 2–11 attached

19   to her motion to dismiss (Doc. 18); (4) Defendants Cummings, Decker, and France’s

20   Motion to Dismiss for lack of Jurisdiction (Doc. 31); and (5) Defendants Cummings,

21   Decker, and France’s Motion for Judicial Notice Re: Exhibits 2–4 of their motion to

22   dismiss (Doc. 32). Plaintiff responded to both motions to dismiss (Doc. 41), to which the

23   remaining defendants jointly replied (Doc. 49). All defendants other than Cummings,

24   Decker, France, and Robbins have been terminated. (Docs. 12, 27, and 57).

25          As a preliminary matter, the Court will grant Defendants’ motions for judicial notice

26   (Docs. 18 and 32). Plaintiff has not filed an objection to either motion and attaches many

27   of the same documents to his pleadings. Additionally, the Court can take judicial notice of

28   court documents. Harris v. Cnty. Of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We
 1   may take judicial notice of undisputed matters of public record, including documents on
 2   file in federal or state courts.”) (internal citation omitted). This constitutes Exhibits 1–6 of
 3   the Robbins Declaration (Exhibit 2 of Doc. 17) and Exhibits 3–11 of Defendant Robbins’s
 4   Motion to Dismiss (Doc. 17). The Court can also consider the declarations attached to the
 5   motions. McCarthy v. U.S., 850 F.2d 558, 560 (9th Cir. 1988) (“[W]hen considering a
 6   motion to dismiss pursuant to Rule 12(b)(1) the district court is not restricted to the face of
 7   the pleadings, but may review any evidence such as affidavits and testimony, to resolve
 8   factual disputes concerning the existence of jurisdiction.”). The declarations of Defendants
 9   are found in Exhibit 2 of Doc. 17 (the “Robbins Declaration”) and Exhibits 2–4 of Doc.
10   31.
11         I.      Background
12              Plaintiff is in guardianship proceedings in the Probate Court of the Maricopa County
13   Superior Court. (Doc. 5, First Amended Complaint “FAC” ¶ 1). On May 17, 2016,
14   Plaintiff’s daughter filed a motion for an emergency appointment as his temporary guardian
15   pursuant to Title 14 of the Arizona Revised Statutes. (Doc. 17, Exhibit 3). The Superior
16   Court granted it on the same day. (Doc. 17, Exhibit 4). At a May 27, 2016, hearing, where
17   Plaintiff was represented by court-appointed counsel, the Superior Court extended the
18   temporary guardianship through August 29, 2016. (Doc. 17, Exhibit 5). On July 13, 2016,
19   Plaintiff’s daughter filed for a permanent appointment as his guardian. (Doc. 17, Exhibit
20   6). In granting the petition, the Superior Court found the “Petitioner has given Notice of
21   Hearing as required by law.” (Doc. 17, Exhibit 8).
22              On July 10, 2017, Plaintiff’s daughter filed a petition to terminate the guardianship.
23   (Doc. 17, Exhibit 9). On July 20, 2017, Plaintiff filed a “Notice of Lack of Jurisdiction and
24   Denial of Procedural Process” in the guardianship proceedings (FAC, Exhibit F). On
25   August 7, 2017, the Superior Court appointed counsel for Plaintiff as well as a guardian ad
26   litem to “investigate the guardianship and file an appropriate petition or report.” (FAC,
27   Exhibit G). On August 29, 2017, the guardian ad litem filed a petition for a permanent
28   guardian for Plaintiff. (Doc. 17, Exhibit 10). The Superior Court held a hearing and ordered


                                                     -2-
 1   the guardian ad litem’s petition to be deemed a petition for appointment of successor
 2   guardian and continued the hearing until October 12, 2017. (FAC, Exhibit H). The Superior
 3   Court also found Plaintiff’s allegations about lack of due process and jurisdiction to be “not
 4   sufficiently developed for the Court’s consideration.” (FAC, Exhibit H). At the October 12
 5   hearing, Plaintiff’s daughter was discharged as guardian, and the Maricopa County Public
 6   Fiduciary was named as the successor guardian. (Robbins Declaration, Exhibit 2). In
 7   appointing the successor guardian, the Superior Court again found, “Notice has been given
 8   as required by law.” Defendant Robbins, in her capacity as Maricopa County Public
 9   Fiduciary, has served as Plaintiff’s guardian since the October 12, 2017, hearing. (Robbins
10   Declaration ¶ 10). Plaintiff alleges Decker, Cummings, and France are attorneys employed
11   by Maricopa County violated his rights in the guardianship proceedings. (FAC ¶¶ 45 and
12   48).
13            In July 2018, Plaintiff filed the FAC, alleging the Superior Court proceedings
14   constituted violations of procedural and substantive due process. He seeks monetary
15   damages, and declaratory orders preventing the Superior Court’s orders from being
16   enforced. Defendants filed motions to dismiss arguing that this Court does not have subject
17   matter jurisdiction because it is a de facto appeal of a state court judgment, which is
18   forbidden under the Rooker-Feldman abstention doctrine.
19      II.      Legal Standard
20            Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss a
21   claim for lack of subject matter jurisdiction. “Federal courts are courts of limited
22   jurisdiction” and may only hear cases as authorized by the Constitution or Congress.
23   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Because our
24   jurisdiction is limited, it is to be presumed that a cause lies outside of it, and the burden of
25   establishing jurisdiction is on the party asserting it. Kokkonen, 511 U.S. at 377.
26            “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for
27   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A facial attack “asserts that the
28   allegations contained in a complaint are insufficient on their face to invoke federal


                                                  -3-
 1   jurisdiction.” Id. In a facial attack, the court “accept[s] the plaintiff’s allegations as true”
 2   and “determines whether the allegations are sufficient as a legal matter to invoke the court’s
 3   jurisdiction,” “drawing all reasonable inferences in the plaintiff’s favor.” Leite v. Crane
 4   Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “A ‘factual’ attack, by contrast, contests the truth
 5   of the plaintiff's factual allegations, usually by introducing evidence outside the pleadings.”
 6   Id. In a facial attack, our inquiry is confined to the allegations in the complaint, while a
 7   factual attack permits the court to look beyond the complaint. Savage v. Glendale Union
 8   High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2004).
 9          The party asserting jurisdiction bears the burden of proof. Indus. Tectonics, Inc. v.
10   Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). When the plaintiff does not meet the
11   burden of showing the court has subject matter jurisdiction, the court must dismiss the
12   action. Fed. R. Civ. P. 12(h)(3). “Because subject-matter jurisdiction involves a court’s
13   power to hear a case, it can never be forfeited or waived.” United States v. Cotton, 535
14   U.S. 625, 630 (2002).
15      III.    Analysis
16          Defendants’ motions to dismiss are persuasive. “Under Rooker-Feldman, a federal
17   district court does not have subject matter jurisdiction to hear a direct appeal from the final
18   judgment of a state court.” Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). “Rooker held
19   that when a losing plaintiff in state court brings a suit in federal district court asserting as
20   legal wrongs the allegedly erroneous legal rulings of the state court and seeks to vacate or
21   set aside the judgment of that court, the federal suit is a forbidden de facto appeal.” Id. at
22   1156. “Rooker-Feldman is a powerful doctrine that prevents federal courts from second-
23   guessing state court decisions by barring the lower federal courts from hearing de facto
24   appeals from state-court judgements” when they are “‘inextricably intertwined’ with the
25   state court’s decision.” Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003) (quoting
26   D.C. Court of Appeals v. Feldman, 460 U.S. 462, 483 (1983)). A proceeding is inextricably
27   intertwined when “the adjudication of the federal claims would undercut the state ruling or
28   require the district court to interpret the application of state laws or procedural rules.” Id.


                                                  -4-
 1   Though the doctrine is not constitutional in nature, it draws support from the principles of
 2   federalism and comity by respecting the finality of state court judgments. Id. at 902; see
 3   also In re Gruntz, 202 F.3d 1074, 1078, 1086 n. 12 (9th Cir. 2000).
 4          Here, Plaintiff is bringing a suit in federal district court alleging the state court’s
 5   rulings are erroneous. He seeks the Court’s review of the Superior Court’s guardianship
 6   rulings, especially whether it violated his due process rights by failing to give him notice.
 7   (See FAC ¶¶ 18, 20, 23, 25, 26, 29, 31). He argues the same in his Motion for a Preliminary
 8   Injunction and asks for orders voiding the Superior Court rulings. (Doc. 9). He also alleges
 9   that the “Notice of Lack of Jurisdiction and Denial of Procedural Process” was considered
10   and understood, contrary to the Superior Court’s order calling it “not sufficiently
11   developed.” (FAC ¶¶ 49–50; FAC, Exhibits F, H). The Superior Court explicitly ruled that
12   the litigants in the proceedings complied with notice requirements and that Plaintiff’s lack
13   of jurisdiction and denial of due process were not developed enough for consideration.
14   Plaintiff’s claims are inextricably intertwined with the Superior Court’s rulings, because,
15   if the Court were to consider any of the issues raised by defendant in the FAC, it would be
16   reviewing the Superior Court’s rulings. This is exactly the type of review that Rooker-
17   Feldman bars.
18          In Plaintiff’s response to Defendants’ motions to dismiss, he reiterates similar
19   allegations and arguments found in the FAC and Motion for Preliminary Injunction. He
20   asks the Court to “use its equitable powers to end the oppressive guardianship case.” Again,
21   this would require the Court to “second guess” the state court’s rulings, “undercut” the
22   proceedings, and “require the district court to interpret the application of state laws or
23   procedural rules.” Therefore, the Rooker-Feldman doctrine applies, and this Court is
24   without subject matter jurisdiction to consider Plaintiff’s claims. Because the Court is
25   dismissing the claims under the Rooker-Feldman doctrine, it need not consider Defendants’
26   alternative argument under the Younger abstention doctrine. See Younger v. Harris, 401
27   U.S. 37 (1971).
28


                                                 -5-
 1      IV.      Conclusion
 2            Plaintiff has not alleged any claims that are not inextricably intertwined with the
 3   Superior Court proceedings. Consideration of Plaintiff’s First Amended Complaint would
 4   be a de facto appeal of state court rulings. Finding jurisdiction in such a case is barred by
 5   the Rooker-Feldman abstention doctrine.
 6
 7            Accordingly,
 8            IT IS ORDERED that:
 9      1. Plaintiff’s Motion for Preliminary Injunction (Doc. 9) is DENIED.
10      2. Defendant Robbins’s Motion to Dismiss (Doc. 17) is GRANTED.
11      3. Defendant Robbins’s Motion for Judicial Notice (Doc. 18) is GRANTED.
12      4. Defendants Cummings, France, and Decker’s Motion to Dismiss (Doc. 31) is
13            GRANTED.
14      5. Defendants Cummings, France, and Decker’s Motion for Judicial Notice (Doc. 32)
15            is GRANTED.
16      6. The Clerk of Court shall enter judgment in favor of Defendants and against
17            Plaintiff and shall close this case.
18
19            Dated this 11th day of March, 2019.
20
21
22
23
24
25
26
27
28


                                                     -6-
